Silas Mosley, Jr. v. Commissioner.Mosley v. CommissionerDocket No. 72685.United States Tax CourtT.C. Memo 1959-209; 1959 Tax Ct. Memo LEXIS 37; 18 T.C.M. (CCH) 994; T.C.M. (RIA) 59209; October 30, 1959William F. Fallon, Esq., for the respondent.  BRUCE Memorandum Opinion BRUCE, Judge: Respondent determined a deficiency in the income tax of the petitioner, Silas Mosley, Jr., in the amount of $526.00, for the calendar year 1956. *38  The sole issue is whether petitioner is entitled to dependency exemptions for his mother, two sisters and two nieces, or any of them. Respondent disallowed the exemptions claimed for such alleged dependents on the grounds that petitioner had failed to establish: (1) that he furnished the major support of each claimed dependent for the taxable year; and (2) that they each had gross income of less than $600 for the taxable year. This case was called for trial at a session of the Court held at New York, New York, on October 13, 1959. Petitioner did not personally appear at the hearing and was not represented by counsel, having filed the petition pro se.  Counsel for respondent made an oral motion to dismiss the case for failure properly to prosecute. It appears from a letter dated August 20, 1959 forwarded to the Court by petitioner that he is presently in Japan where he is attending school, under "the GI Bill," that he received notice of the setting of this case for trial but advised that he would not be present for the trial. He specifically stated he did not desire a postponement or continuance of the case but asked that the Court "take the necessary measures to proceed with the*39  docket, 72685, without my physical presence." In view of the above, we consider the case as one submitted by each of the parties for judgment on the record. Section 151(a) of the Internal Revenue Code of 1954 provides that "In the case of an individual, the exemptions provided by this section shall be allowed as deductions in computing taxable income." In addition to the exemption allowed for the taxpayer by section 151(b), section 151(e)(1)(A) provides for an exemption of $600 for each dependent (as defined in section 152) "whose gross income for the calendar year in which the taxable year of the taxpayer begins is less than $600, * * *." Section 152(a) defines the term "dependent" as including the mother of the taxpayer, sisters of the taxpayer and children of brothers or sisters of the taxpayer "over half of whose support, for the calendar year in which the taxable year of the taxpayer begins, was received from the taxpayer (or is treated under subsection (c) as received from the taxpayer)." We have carefully examined the record, including the petition, respondent's answer thereto denying the allegations of the petition except as to the amount of the deficiency, *40  and the notice of deficiency filed with the answer. We find nothing in the record to establish that petitioner furnished more than half of the support of all or any of the claimed dependents for the taxable year. Nor is there any evidence which might invoke the exemption under subsection (c) of section 152. We further find nothing in the record to establish that each or any of the claimed dependents had gross income of less than $600 for the taxable year. On the record presented, we are compelled to hold that petitioner has failed to sustain his burden of overcoming the presumptive correctness of respondent's determination. Accordingly, the deficiency determined by respondent is approved. Decision will be entered for the respondent.